Citation Nr: 1625737	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  12-34 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Byron L. Dinkla, Agent


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from April 1976 to April 1979 and from September  1979 to July 1981.

This matter came before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In March 2015, the Board remanded the instant issue for development of the record.  


FINDING OF FACT

A low back disability was not manifest in service and is unrelated to service; arthritis of the low back was not manifest in service or within one year of separation from service.


CONCLUSION OF LAW

A low back disability was not incurred in service, and arthritis of the low back may not be presumed to have been incurred therein.  U.S.C.A. §§ 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

An October 2009 letter discussed the evidence and information necessary to support the Veteran's claim.  The Veteran was advised of the allocation of duties between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  Subsequent notices advised the Veteran of the status of his appeal.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

With respect to VA's duty to assist, service, VA, and private treatment records have been obtained and associated with the claims file.  Records were also obtained from the Social Security Administration (SSA).  VA examinations have been conducted, and the Board finds that the most recent examination, along with a subsequent addendum opinion, are adequate in that the examination was conducted by a neutral, skilled provider who reviewed the Veteran's history and conducted appropriate examinations, and the addendum was provided by a likewise neutral skilled provider who reviewed the record prior to rendering his findings and opinions.  

Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in service.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Service treatment records show that the Veteran was seen several times with complaints of back pain. In March 1978, he presented with complaints of back pain following lifting a bucket of water.  He denied any history of back injury.  Objectively, range of motion was poor and the Veteran was sensitive to pressure.  There was no swelling or discoloration.  The assessment was questionable back problem.  He was seen again the following day, and assessed with lower back muscle strain.  He was advised to refrain from stooping, bending, lifting, or running for two days.  After two days, the Veteran was assessed again.  The assessment was questionable lower back pain.  He was advised against running, stooping, bending and lifting for four days.  In August 1978, the Veteran complained of pain on the left sides of his back next to his spine of two days' duration.  Range of motion was poor.  The assessment was questionable muscle spasm.  In January 1979, low back pain was assessed.  At that time, range of motion was good with mild pain in the low back.  In February 1980, the Veteran presented with back pain on the left side after lifting two hours previously.  The assessment was back strain.  On physical examination in May 1981, the Veteran's spine was normal.  The Veteran denied recurrent back pain, and stated that he was in good health.  He was determined to be qualified for separation.

An October 2005 VA record reflects the Veteran's report of back pain.  In July 2008, the Veteran presented to a VA facility with complaints of left leg and back pain of two months' duration.  

In November 2009, the Veteran underwent a VA spine examination.  He reported that his back pain began in the 1970s and had progressively worsened.  He indicated a history of trauma to his spine while on active duty and during the summer prior to the examination.  He stated that the pain was in his low back down to his left leg.  X-rays revealed mild multi-level degenerative disc disease (DDD) of the lumbar spine, worse at L4-L5.  The examiner indicated that he could not provide an opinion regarding the etiology of the Veteran's back disability without resorting to speculation.  He explained that this was because the Veteran had a fair number of entries throughout the late 1970s and early 1980s about back pains after lifting, but that the record was silent after that until recent VA treatment visits.  He noted the Veteran's reports that he had seen physicians at the Phoenix VA Medical Center (VAMC) over the years, and also other private physicians and hospitals in the Phoenix area, and that he had advised the Veteran to obtain and submit those records to him for review.  He noted that when a remote data search was performed within the Phoenix VAMC (through CPRS), he could not find any entries concerning back pain.  The examiner additionally pointed out that the Veteran reinjured his back in the past summer, causing discomfort going down his leg, which appeared to be contributing to his back pains.  The examiner further indicated that there were no aggravation issues.  Later that month, the examiner included an addendum the following: "to date, no faxed records have been received from the Veteran, as it has been close to two weeks since his last visit for this claim. Therefore, the above comments stand as indicated."

In November 2009, the Veteran reported to his VA provider with complaints of recently increased back pain.  The provider noted a history of lumbar radiculopathy.  

On VA MRI examination in March 2010, there were type I degenerative changes at L4-5, and facet arthrosis throughout the lumbar spine.  There was mild symmetric body height loss in the mid-thoracic spine and mild degenerative disc disease of the thoracic spine.  

In his April 2010 notice of disagreement (NOD), the Veteran asserted that at discharge, he was asked about any medical problems and after mentioning his back, it was suggested that he "stay around and have things looked into but [he] wanted to get...out of there" and stated that "it [did not] seem to be too bad...at the moment." He further related that he had not been able to afford the appropriate care for his back and that he sometimes sought care for his back at the VA hospital in the 1980s. He stated that the VA Medical Centers (VAMCs) in Phoenix, Arizona and Omaha, Nebraska would show treatment for his back.

In October 2012, the AOJ was notified by the service department that there were no records from Madigan Army Hospital or Luke Air Force Base Hospital pertaining to a back injury.  In November 2015, the Omaha VA Medical Center informed the AOJ that it had no records pertaining to the Veteran for the period from 1980 to 2005.  Records were obtained from the Phoenix VAMC.  Those record does not show treatment for a back disability.

In January 2016, the Veteran's claims file and medical records were reviewed by a VA physician.  He opined that the Veteran's low back disability was less likely than not incurred in or caused by the claimed in service injury, event, or illness.  He reasoned that the Veteran's service treatment records showed lumbar musculoskeletal strain, and that physical examination on discharge was negative with no evidence of back complaint.  He noted that the Veteran's current diagnosis was lumbar degenerative changes and lumbar radiculopathy.  He stated that strains or sprains did not cause degenerative changes in joints or radiculopathy.  He indicated that there was no disruption to the articular surface of the joints at the time of injury, and that therefore degenerative joint disease was more likely the result of the natural aging process.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for the claimed low back disability.  The weight of the evidence does not demonstrate credible evidence of pathology in proximity to service or within years of separation.  In fact, the first post-service complaint of back pain documented in the record dates to 2005; therefore, presumptive service connection for arthritis is not warranted.  Likewise, continuity of symptomatology is not established for this claimed disability.  As outlined above, while back strain was assessed during service, the first complaints referable to the Veteran's low back date to 2005, many years following his 1981 separation from service.  The Board finds that the Veteran's statements as to continuity of back symptoms since service are outweighed by the contemporaneous records which do not demonstrate continuous symptoms since service.  Thus, continuity is not shown.  

To the extent that the Veteran asserts that he a low back disability that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the current diagnosis because he does not have the requisite medical knowledge or training, and because this matter is beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  

The VA physician who reviewed the record in January 2016 concluded that the Veteran's claimed low back disability was not related to service, to include injuries therein.  He pointed out that strains or sprains did not cause degenerative changes in joints or radiculopathy.  He indicated that there was no disruption to the articular surface of the joints at the time of injury, and that therefore degenerative joint disease was more likely the result of the natural aging process.  There is no indication that the VA examiner was not fully aware of the Veteran's past history or that he misstated any relevant fact.  The Board thus finds the VA examination report to be of greater probative value than the Veteran's statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record demonstrates diagnoses referable to the Veteran's low back, it does not contain reliable evidence which relates this claimed disability to any incident of service.  

For these reasons, the Board concludes that the claim of entitlement to service connection for a low back disability must be denied as the preponderance of the evidence is against the claim.  The doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to service connection for a low back disability is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


